Order filed May 9, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-11-01081-CV
                                ____________

                     VICTORIA V. OCHSNER, Appellant

                                        V.

                      PRESTON A. OCHSNER, Appellee


                    On Appeal from the 247th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2001-54131


                                     ORDER

      On March 5, 2013, this court ordered Phyllis Gonzales, the official court
reporter, to file the record of the October 26, 2011 hearing in this appeal by April
5, 2013. As of today, no record has been filed.

      Therefore, we order Phyllis Gonzales, the official court reporter, to file the
record of the October 26, 2011 hearing in this appeal within 20 days of the date of
this order. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Phyllis
Gonzales does not timely file the record as ordered, we may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.

       If the omitted hearing was not recorded, or the appellant has not made
payment arrangements, the court reporter is directed to file written communication
with this court stating that the hearing was not recorded or payment arrangements
were not made.



                                   PER CURIAM